 

Case 3:21-cv-00803-N-BN Document 7 Filed 05/07/21 Page 1of2 PagelD 35

IN THE UNITED STATES DISTRICT COURT
OF TEXAS

 

NORTHERN DISTRICT OF TEXAS
FILED

 

 

 

 

Pause No: 3-21-CV-0803-N-BN
Joe Hunsinger
Plaintiff MAY -7 2021
1
V. _ CLERK, US. DISTRICT COURT
MZ FISCHER HOLD. ee Tay
Defendant

MOTION TO DISMISS
WITH PREJUDICE

COMES NOW the Plaintiff, hereby stipulates to dismiss this civil action with
Prejudice.

Submitted May 3, 2021
7 WV

Joe ifiger
7216°CF Hawn Frwy.
Dallas, Texas 75217
Joe75217@gmail.com
214-682-7677

ERTIFICATE OF SERVICE

| hereby certify that service to Defendant or opposing counsel will be
accomplished by the CM/ECF system or regular mail.

May 3, 2021

FA?

Joe Hungiriger

7216 awn Frwy.
Dallas, Texas 75217
Joe75217@gmail.com
214-682-7677
 

aoetalgd toch

7VZGL XL ‘seiled

PSM ery ZSVL # 1S VUSWWOD OOLT
unos, jesapo4

bene! Lew

vsn / ¥aAaYNOd

LIZSZ sexaL ‘sel|ed

POL WA EZOZ: AVA: ‘AMJ4 UMEH JD 9TZL
Ss OGL XL SWTIVG | JaBuisuny aof
JcPRd Xb SWXGLL HLYON .

       

 

lackOpQ7/21 Page 2of2 PagelD 36

 

Case 3:21-cv-00803-N-BN Document 7 ,
'%
